Citation Nr: 0714580	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for mild 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the disability rating 
for mild arthritis of the right ankle to 20 percent.  
Thereafter, the veteran's file was transferred to the VA RO 
in Wichita, Kansas.  

The Board notes that subsequent to the October 2005 statement 
of the case additional medical evidence was received.  VA 
regulations provide that any pertinent evidence submitted by 
the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a 
supplemental statement of the case.  See 38 C.F.R. § 20.1304 
(2006).  However, upon review of the evidence, the Board 
finds that it pertains to an unrelated claim (service 
connection for a low back disability) and is accordingly not 
pertinent to the issue on appeal.  Therefore, the provisions 
of 38 C.F.R. § 20.1304 are inapplicable and the case need not 
be returned to the RO.


FINDINGS OF FACT

1.  The veteran has the maximum schedular rating for 
limitation of motion of the right ankle without evidence of 
ankylosis.

2.  The evidence does not suggest the veteran's right ankle 
disability is so severe as to render impractical the 
application of the regular schedular standards.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for mild arthritis of the right ankle, including on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71, Plate II, 4.71a, Diagnostic Codes (DCs) 
5010, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
July 2004, prior to the initial adjudication of his claim in 
the November 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the July 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

The veteran's service-connected right ankle disability is 
evaluated as 20 percent disabling under DCs 5010-5271.  The 
Rating Schedule provides that traumatic and degenerative 
arthritis, substantiated by X-ray findings, is rated on the 
basis of limitation of motion of the affected joint or joints 
involved.  38 C.F.R. §§ 4.71a, DCs 5003, 5010 (2006).  

Under DC 5271, a maximum 20 percent rating is assigned for 
marked limitation of ankle motion.  See 38 C.F.R. § 4.71a, DC 
5271 (2006).  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2006). 

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5270 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006).  See, too, § 4.59.

Analysis

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for limitation of ankle motion under DCs 5010-5271.  
And there is no indication he has ankylosis of his right 
ankle - meaning essentially immobility and consolidation of 
the joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

The November 2004 VA examination showed that range of motion 
of the veteran's right ankle was plantar flexion to 30 
degrees and dorsiflexion to 20 degrees.  Because the veteran 
was able to move his right ankle, by definition it is not 
immobile; so he does not have ankylosis.  38 C.F.R. § 4.71, 
DC 5270.

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under DC 
5271, DeLuca considerations are inapplicable.

The veteran has not contended, and the evidence does not 
otherwise suggest, that his service-connected right ankle 
disability has caused marked interference with his employment 
(meaning above and beyond that contemplated by his currently 
assigned schedular rating) or necessitated frequent periods 
of hospitalization as to render impracticable the application 
of the regular schedular standards. See 38 C.F.R. § 3.321(b) 
(2005).  His sole contention is that his service-connected 
disability warrants a higher rating.  To the extent he has 
experienced an employment handicap due to the right ankle 
disability, the current 20 percent rating contemplates the 
deficiencies with loss of working time during exacerbations.  
See 38 C.F.R. § 4.1 (2006).  


ORDER

Entitlement to an increased rating for mild arthritis of the 
right ankle, including on an extra-schedular basis, is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


